na FF WY Ww

So OS NN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

Case 2:19-cv-00409-RSL Document 18 Filed 03/11/20 Page 1 of 5

THE HONORABLE ROBERT S. LASNIK
Trial Date: September 14, 2020

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON AT SEATTLE

 

OWNERS ASSOCIATION OF
LONGFELLOW RUN CONDOMINIUM, a No. 2:19-cv-00409-RSL
Washington non-profit corporation,
(Consolidated with 2:19-cv-00866-RSL)
Plaintiff,
STIPULATION AND ORDER OF

vs. DISMISSAL OF DEFENDANT ALLSTATE
INSURANCE COMPANY

STATE FARM FIRE & CASUALTY
COMPANY, an Illinois Corporation;
ALLSTATE INSURANCE COMPANY, an
Illinois Corporation; and DOE INSURANCE
COMPANIES 1-10,

 

Defendants.

STIPULATION
IT IS HEREBY STIPULATED by counsel for the parties hereto that all claims in this
action against Defendant Allstate Insurance Company shall be dismissed with prejudice and
without costs. All claims with regards to Defendant State Farm Fire and Casualty Company
(“State Farm”) remain unchanged and accordingly the matter with regards to Defendant State

Farm is to remain open.

STIPULATION AND ORDER OF DISMISSAL WILSON 901 Furr AvENuE, Some 1700
OF DEFENDANT ALLSTATE INSURANCE SMITH SEATTLE, WASHINGTON 98164
COMPANY (Cause No, 2:19-cv-00409-RSL) — 1 A COCHRAN oe (206) sean
ys/AED6513.102/3498991x DICKERSON FAx: (206) 623-

 
& Ww bh

Oo co ~~ HA WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

Case 2:19-cv-00409-RSL Document18 Filed 03/11/20 Page 2 of 5

DATED this 10th day of March, 2020.

By: _s/Alfred E. Donohue
Alfred E. Donohue, WSBA No. 32774
Wilson Smith Cochran Dickerson
901 Fifth Avenue, Suite. 1700
Seattle, WA 98164
Phone: 206-623-4100
Fax: 206-623-9273
Email: donohue@wscd.com
Of Attorneys for Defendant Allstate Insurance
Company

DATED this 10th day of March, 2020.

By: __s/Justin D. Sudweeks
Justin D. Sudweeks, WSBA No. 28755
Jerry H. Stein, WSBA No. 27721
Daniel S. Stein, WSBA No. 48739
Jessica Burns, WSBA No. 49852
Stein Sudweeks & Stein
2701 1°" Avenue, Suite 430
Seattle, WA 98121
Phone: 206-388-0660
Fax: 206-286-2660
justin@condodefects.com
jerry@condodefects.com
dstein@condodefects.com
jessica@condodefects.com
Of Attorneys for Plaintiff

OF DEFENDANT ALLSTATE INSURANCE SMITH SEATILE, WASHINGTON 98164

COMPANY (Cause No. 2:19-cv-00409-RSL) — 2 COCHRAN TELEPHONE: (206) 623-4100

STIPULATION AND ORDER OF DISMISSAL WILSON 901 FirmpAvenue, Sure 1700
ys/AED6513. 102/349899 1x UV FAX: (206) 623-9273

DICKERSON

 
a

oO SF NN HD WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

Case 2:19-cv-00409-RSL Document 18 Filed 03/11/20 Page 3 of 5

ORDER OF DISMISSAL
Based on the above stipulation, IT IS HEREBY ORDERED that this action against
Defendant Allstate Insurance Company is dismissed with prejudice and without costs. All
claims with regards to Defendant State Farm Fire and Casualty Company (‘State Farm”)
remain unchanged and accordingly the matter with regards to Defendant State Farm is to

remain open.

£
DATED this [ day of DManch_, 2020.

THE HONORABLE ROBERT S. LASNIK

Presented by:

By __s/Alfred E. Donohue
Alfred E. Donohue, WSBA No. 32774
Wilson Smith Cochran Dickerson
901 Fifth Avenue, Suite. 1700
Seattle, WA 98164
Phone: 206-623-4100
Fax: 206-623-9273
Email: donohue@wscd.com
Of Attorneys for Defendant Allstate Insurance Company

OF DEFENDANT ALLSTATE INSURANCE SMITH SEATTLE, WASHINGTON 98164

COMPANY (Cause No. 2:19-cv-00409-RSL) — 3 COCHRAN _ TELEPHONE: (206) 623-4100

STIPULATION AND ORDER OF DISMISSAL WILSON 901 FeTH Avenue, Sure 1700
ys/AED65 13.102/349899 1x V FAX: (206) 623-9273

DICKERSON

 
o SF SY NH

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

Case 2:19-cv-00409-RSL Document 18 Filed 03/11/20 Page 4 of 5

Approved as to form; notice of
presentation waived:

By _ s/Justin D. Sudweeks
Justin D. Sudweeks, WSBA No. 28755
Jerry H. Stein, WSBA No. 27721
Daniel S. Stein, WSBA No. 48739
Jessica Burns, WSBA No. 49852
Stein Sudweeks & Stein
2701 1ST Avenue, Suite 430
Seattle, WA 98121
Phone: 206-388-0660
Fax: 206-286-2660
justin@condodefects.com
jerry@condodefects.com
dstein@condodefects.com
jessica@condodefects.com
Of Attorneys for Plaintiff

STIPULATION AND ORDER OF DISMISSAL WILSON 901 Ferm Avenue, Surrr 1700
OF DEFENDANT ALLSTATE INSURANCE ASMITH SEATTLE, WASHINGTON 98164

COMPANY (Cause No. 2:19-cv-00409-RSL) — 4 S COCHRAN — TELEPHONE: (206) 623-4100
ys/AED6513.102/3498991x A, DICKERSON —-FA*: (206) 623-9273

 
